Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 1 of 7
Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 2 of 7
Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 3 of 7
Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 4 of 7
Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 5 of 7
Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 6 of 7
Case 19-01325-hb   Doc 19   Filed 03/28/19 Entered 03/28/19 09:59:24   Desc Main
                            Document      Page 7 of 7
